Citation Nr: 0208828	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  96-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a liver disorder as 
secondary to service-connected hepatitis.

(The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a right thumb disorder, including as secondary 
to service-connected residuals of fracture of the carpal 
navicular bone of the right hand will be the subject of a 
future decision.)

(The issue of entitlement to an increased evaluation for 
hepatitis, currently evaluated as 10 percent disabling will 
be the subject of a future decision.)

(The issue of entitlement to a compensable rating for 
residuals of fracture of right carpal navicular bone of the 
major hand will be the subject of a future decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from June 1973 until June 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1995, from 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein the RO denied entitlement to 
an increase in the evaluation of service-connected hepatitis.

In July 1996 the RO denied entitlement to service connection 
for a liver disorder as secondary to service-connected 
hepatitis.  

In July 1998 the RO denied entitlement to an increased 
evaluation for residuals of a fracture of the carpal 
navicular bone of the right hand, major and service 
connection for a right thumb disorder as secondary to the 
service-connected residuals of a fracture of the carpal 
navicular bone of the right hand.  

Although the veteran had requested a hearing before a Member 
of the Board at the RO, in July 1999 he withdrew in writing 
his request.  The veteran was also contacted in March 2000 
regarding clarification of his hearing request and he again 
stated that he was canceling his request for a Travel Board 
hearing.  Regulations provide that an appellant may withdraw 
a hearing request at any time before the date of the hearing.  
See 38 C.F.R. § 20.704(e) (2001).





The Board is undertaking additional development with respect 
to the claims of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a right thumb disorder as secondary to 
service-connected residuals of a fracture of the carpal 
navicular bone of the right hand, entitlement to a 
compensable rating for residuals of fracture of right carpal 
navicular bone of the major hand, and an increased evaluation 
for hepatitis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104, (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23,2002 (to be codified at 38 C.F.R. 
§ 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  


FINDINGS OF FACT

1.  A chronic acquired liver disorder other than the already 
service-connected hepatitis was not shown in active service.

2.  Cirrhosis of the liver was not shown in service, or 
disabling to a compensable degree during the first post 
service year.

3.  The competent, probative medical evidence of record does 
not show that the veteran has a chronic acquired liver 
disorder, other than the already service-connected hepatitis, 
which is related to service on any basis, or causally related 
to the service-connected hepatitis.



CONCLUSION OF LAW

A chronic acquired liver disorder, other than the already 
service-connected hepatitis, was not incurred in or 
aggravated by active service; nor is one proximately due to, 
the result of, or aggravated by service-connected hepatitis.  
38 U.S.C.A. 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2001); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran was treated in service in December 1976 for viral 
hepatitis, type A, Australian Antigen negative test.  At his 
separation examination in February 1977, he noted that he had 
had liver trouble and hepatitis.  The examiner commented that 
the liver trouble occurred when the veteran had hepatitis.  
He had hepatitis two times in 1970, prior to service, and 
again in December 1976.  There were no complications and no 
sequelae. 

In a rating decision in July 1991, in pertinent part, service 
connection for hepatitis was granted by the RO and assigned a 
zero percent disability evaluation effective from February 
1991.  The RO also granted service connection for residuals 
of a fracture of the right carpal navicular of the major hand 
and assigned a zero percent evaluation effective from 
February 1991.  

The veteran submitted a notice of disagreement only with the 
evaluation of hepatitis.  After review of a report of a June 
1992 VA examination and with reasonable doubt resolved in 
favor of the veteran, in an August 1992 rating decision the 
RO assigned a 10 percent disability evaluation effective from 
February 1991.  

In May 1994 the veteran requested an increased evaluation for 
hepatitis and stated that he had been receiving medical 
treatment at Lubbock VA Medical Center (VAMC).  After review 
of outpatient treatment records from the Lubbock VAMC, the RO 
confirmed and continued the 10 percent evaluation in a March 
1995 rating decision.  After receipt of notification of the 
decision, the veteran submitted a notice of disagreement in 
June 1995. 

A statement of the case regarding the appeal of the increased 
evaluation for hepatitis was issued in August 1995.  The 
veteran stated in August 1995 that all of his treatment had 
been received at the Lubbock VAMC.

In August 1995, the veteran filed a claim for service 
connection for his liver as secondary to hepatitis.

Outpatient treatment records received from Lubbock VAMC 
include an August 1991 private gastroenterology evaluation 
done on referral from VA.  The medical history noted a stab 
wound in 1967, at which time he had a blood transfusion, ETOH 
abuse and a history of IV drug abuse.  He was not jaundiced 
and his liver span was 11.0 cm.  There was no tenderness to 
palpation of the abdomen, rebound or guarding.  The 
assessment was chronic infection with hepatitis-B.  

The examiner felt that because of his IV drug use in the 
past, his hepatitis-C level should be checked.  His liver 
enzymes were not greater than two times normal values which 
was the requirement to receive Interferon therapy.  The plan 
was to follow the liver enzymes every three months and if 
they became greater than two times the normal value, a liver 
biopsy should be obtained and Interferon therapy should be 
considered.  The records show that the veteran was seen 
periodically for check-ups of his hepatitis and for other 
multiple disorders. He was seen every four to five months for 
a liver profile.  A CT scan of the liver and spleen in 
January 1992 was nonrevealing.  Liver function tests in May 
1993 show that the veteran was positive for hepatitis B core 
antigen, hepatitis B surface antigen and was borderline for 
Hepatitis C.  He was assessed with Hepatitis B, chronic, 
active and borderline Hepatitis C in July 1993.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in January 1996.  He reported having some 
discomfort over the liver area, but no other symptoms except 
slight dizziness at times.  The examiner found that the 
physical examination was entirely normal.  The abdomen was 
normal.  There was some vague guarding over the liver, but no 
liver enlargement.  The impression was that the veteran had a 
chronic, active hepatitis B.  He was not severely 
incapacitated by the hepatitis.  

In a July 1996 rating decision the RO confirmed and continued 
the 10 percent evaluation for hepatitis.  In addition, the RO 
denied entitlement to service connection for a liver 
disability as secondary to the service-connected disability 
of hepatitis as the claim was not well grounded.  The veteran 
was notified by a letter dated in July 1996.  The veteran 
disagreed with the denial of service connection for a liver 
disability as secondary to service-connected hepatitis, the 
RO issued a statement of the case and the veteran perfected 
his appeal on this issue.

The veteran was afforded a VA C&P examination for alimentary 
appendages in May 1997.  The examiner noted that the VA 
check-ups had shown that the veteran had had abnormal liver 
function tests to a mild degree.  The veteran reported having 
some fatigue in the last few months, no nausea or vomiting, 
and no diarrhea.  He had some vague right upper quadrant 
abdominal pain.  The exact etiology was undetermined, but the 
examiner stated that this pain was not due to liver disease.  

Clinical findings at the May 1997 VA examination were that 
his abdomen was flat and nontender, no masses, no liver 
enlargement and he was not jaundiced.  The diagnosis was that 
the veteran had a history of Hepatitis B in service with 
persistence of abnormal liver function tests.  These were 
very mild, not severe and they were not getting any worse.  
The examiner noted that the veteran had abused alcohol and 
drugs which may add to the abnormal liver function test.  The 
veteran had a vague abdominal discomfort and pain not related 
to the liver condition.  

The two episodes of syncope in recent months with exact 
etiology undetermined were not related to liver disease.  The 
examiner opined that the veteran's liver condition was stable 
and only mildly abnormal.  He was not having any symptoms 
referable to it.  

The veteran was also afforded a VA C&P mental examination in 
May 1997.  He reported that he was gaining weight and had 
some trouble going to sleep.  The diagnosis was substance 
abuse, heroin.  

VA outpatient treatment records from the Dallas VAMC show 
that the veteran was seen approximately every five to six 
months in the liver clinic for follow-up and lab work.  In 
June 1996 it was noted that the veteran continued to drink 
alcohol and the examiner questioned whether that contributed 
to the results of his liver function tests.  He had negative 
hepatosplenomegaly in June 1996.  The veteran had complaints 
of right flank and right upper quadrant pain that had 
improved by January 1996.  A chest X-ray was negative.  Based 
on the results of his liver function tests, Interferon 
treatment was not indicated.  

In response to a request for records from May 1996, the 
Lubbock VAMC replied that the last record was in May 1995. 

Clinical findings at the July 1999 VA examination noted that 
the veteran weighed 180 pounds five years earlier, and 200 
pounds one year earlier and at the examination he weighed 220 
pounds.  


Criteria

Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as cirrhosis of the liver, become manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309(c) (2001).

Entitlement to service connection may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  



Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  Service connection may be 
granted for a disability which is proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. 
App. 439 (1995).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Preliminary Matter:  Duty to assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).



Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations in the first 
instance is not prejudicial to the veteran inasmuch as the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

The RO denied the veteran's claim on the basis that it was 
not well grounded.  Under the VCAA the well grounded 
criterion was deleted and such is no longer a requirement.  
However, the veteran has not been prejudiced by the RO's 
denial of the claim on that basis and the case need not be 
remanded.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In that 
regard the Board is satisfied that all the facts relevant to 
this appeal for service connection on a secondary basis have 
been properly developed and that VA has fully complied with 
its initial duty to assist every claimant in developing all 
facts pertinent to his claim for VA benefits as mandated by 
the new law.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 
C.F.R. § 3.159 (2001).  The RO provided the veteran a copy of 
the applicable rating decisions and forwarding letters that 
in combination notified him of the basis for the decisions 
reached.  

The RO also provided the veteran statements of the case and 
supplemental statements of the case that included a summary 
of the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  Thus, it is concluded 
that the RO satisfied the duty to notify the veteran.  

In addition, the RO had the veteran examined in respect to 
the disorders at issue and requested medical opinions.  Thus, 
the duty to assist the veteran has also been satisfied and he 
will not be prejudiced by the Board deciding the merits of 
his claim without remanding the case to the RO for 
consideration under the new legislation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16- 92, 57 Fed. 
Reg. 49,747 (1992).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Service connection

The veteran contends that service connection is warranted for 
a liver disorder secondary to his service-connected hepatitis 
as his liver function tests show that something is wrong.  
Service medical records show treatment for viral hepatitis 
and service connection was granted for hepatitis on the basis 
of aggravation of a pre-existing condition.  Service medical 
records reveal no complaints or findings of a chronic liver 
disorder separate and distinct from service-connected 
hepatitis.  At the time of separation from service, the 
examiner indicated that the liver trouble occurred when the 
veteran had hepatitis.  In addition, the evidence of record 
does not show complaints, findings, treatment or diagnosis of 
cirrhosis of the liver, manifested to a degree of 10 percent 
or more within one year of discharge from service for which 
service connection could be considered on a presumptive 
basis.  

The diagnosis at a May 1997 VA examination was that the 
veteran had a history of Hepatitis B in service with 
persistence of abnormal liver function tests that were very 
mild, not severe and not getting worse.  It was noted that 
the veteran had abused alcohol and drugs which may add to the 
abnormal liver function test.  The May 1997 VA examiner noted 
that the veteran's complaints of vague abdominal discomfort 
and pain and two episodes of syncope in recent months were 
not related to liver disease.  The examiner opined that the 
veteran's liver condition was stable, only mildly abnormal 
and he was not having any symptoms referable to it.  

Outpatient treatment records show follow-up for hepatitis and 
that Interferon treatment was not indicated. 

Although the veteran has abnormal liver function tests, these 
are shown to be related to his service-connected hepatitis 
with questioned relationship to alcohol and drug abuse.  He 
is evaluated for service-connected hepatitis, in part, based 
on liver damage shown by liver function tests.  To assign a 
separate rating for the same manifestations under a different 
diagnosis would be pyramiding and is precluded by 38 C.F.R. 
§ 4.14.  As the competent medical evidence of record does not 
show findings of a separate and distinct chronic liver 
disorder related to service on any basis, the Board finds 
that the evidentiary record does not support a grant of 
entitlement to service connection for a liver disorder, other 
than the already service-connected hepatitis, on any basis.  

In light of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim, 
and the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert, 1 Vet. App. at 56.


ORDER

Entitlement to service connection for a liver disorder 
claimed as secondary to service-connected hepatitis is 
denied.



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

